           Case 3:17-cv-00101-RDM Document 225 Filed 02/15/19 Page 1 of 10

1700 G Street NW,
Washington, DC 20552

February 15, 2019
Via ECF and Overnight Mail (to previously provided address)
The Honorable Thomas I. Vanaskie, Special Master
U.S. District Court, Middle District of Pennsylvania
William J. Nealon Federal Bldg. & U.S. Courthouse
235 N. Washington Avenue
Scranton, PA 18503

       Re:     CFPB v. Navient Corp., et al., Case No. 3:17-CV-00101-RDM
Dear Judge Vanaskie:
         In accordance with Your Honor’s instruction at the January 28, 2019 status conference, I am
writing on behalf of Plaintiff Consumer Financial Protection Bureau (“Bureau”) regarding the in
camera review of documents in 35 disputed privilege categories. The Bureau encloses with this
letter: (i) the Bureau’s third distribution of documents for in camera review, which consists of
redacted and unredacted versions of 289 privileged documents in Categories 35, 42, 43, 48, 71, 73,
74, 75, and 81 from the Bureau’s July 6, 2018 and August 31, 2018 privilege logs (Bates numbered
CFPB-NAV-0057143.0001 through CFPB-NAV-0057478.0001);1 and (ii) the Bureau’s
supplemental privilege log for the 289 documents. The Bureau will transmit the password for the
enclosed documents via email. The Bureau is also producing the enclosed materials to Defendants,
excluding the unredacted versions of the 289 privileged documents.2

       The descriptions for the foregoing categories from the Bureau’s July 6, 2018 and August 31,
2018 privilege logs are included in Appendix A of this letter. The Bureau has revised its description
for Categories 35 and 48.

        The Bureau also provides the following additional information regarding certain documents
or categories of documents in this third distribution:
      Categories 75 and 81: In addition to the deliberative process privilege, the Bureau also
       previously asserted an attorney-client privilege claim with respect to certain of the
       documents in Categories 75 and 81, and thus the supplemental privilege log for those
       documents contains a second category number corresponding to an attorney-client privilege

       1
         In addition to the 289 privileged documents, the enclosed media includes a number of non-
privileged cover emails. The Bureau has included the cover email for each privileged attachment to
provide additional information that may be useful to Your Honor’s evaluation of the Bureau’s
privilege assertions. The non-privileged cover emails are denoted as such.
       2
         As noted in the Bureau’s February 4, 2019 letter (Doc. 207, at 1), the Bureau is conducting
an extensive re-review of all of the documents in the 35 disputed categories and waiving the
deliberative process privilege over certain documents by producing documents that were previously
withheld in their entirety, or by removing some or all of the redactions on previously redacted
documents. As a result, certain documents that were listed on a previous privilege log are not listed
on the enclosed supplemental privilege log and are being produced in full to Defendants.
           Case 3:17-cv-00101-RDM Document 225 Filed 02/15/19 Page 2 of 10



       claim (Categories 76, 77, 78, or 82). The descriptions for Categories 76, 77, 78, and 82
       were originally contained within the Bureau’s August 31, 2018 privilege log and are
       reproduced in Appendix B to this letter.3

      CFPB-NAV-0057310.0001 (previously Category 35): The Bureau is withdrawing its
       deliberative process privilege claim over this email chain, which was previously in Category
       35.4 However, this email chain is protected by the attorney-client privilege. The Bureau has
       not previously asserted attorney-client privilege over this document. The claim is described
       in Appendix B to this letter.

      CFPB-NAV-0057311.0001 & CFPB-NAV-0057239.0001 (Category 35): The Bureau
       continues to assert the deliberative process privilege over these documents, and the Bureau
       is also asserting attorney client privilege over these documents. The Bureau has not
       previously asserted attorney-client privilege over these documents. The claim is described in
       Appendix B to this letter.

      CFPB-NAV-0057428.0001 (Categories 74 and 75): This document falls under both
       Categories 74 and 75 because it involves two separate deliberative processes. Therefore, it is
       listed twice in the enclosed supplemental privilege log.

      Category 85: The Bureau is withdrawing the deliberative process privilege claim described
       in Category 85 of its August 31, 2018 Privilege Log. However, all of the documents
       previously listed under Category 85 remain protected by the deliberative process privilege
       claims described under either Category 74 or Category 75.

      Finally, to assist in Your Honor’s evaluation of the Bureau’s privilege assertions over the
documents in this third distribution, the Bureau describes or refers to applicable case law below.
        Category 35 contains internal Bureau communications whose purpose was to develop the
recommendations and technical assistance that the Bureau provided to the Department of Education
(“ED”), in connection with ED’s consideration of potential strategies to address problems relating
to credit reporting for student loans, including whether to issue guidance regarding credit reporting
for student loans. The cases discussed in the Bureau’s February 4, 2018 letter (Doc. 207) in relation
to Category 37 support the Bureau’s privilege assertions over these documents.

        Categories 42 and 43 contain briefing materials for former Director Cordray in preparation
for a meeting and a call with Navient’s CEO. The Bureau refers to the cases cited in its February 4
letter (Doc. 207) with respect to Categories 40 & 44, and in its February 11 letter (Doc. 219) with
respect to Category 41, to support its privilege claim over these briefing materials.



       3
           Defendants did not challenge the Bureau’s attorney-client privilege assertions.
       4
          Because the Bureau is withdrawing its deliberative process privilege claim over this email
chain, it is not listed on the enclosed supplemental privilege log, which provides additional
information relating to the Bureau’s deliberative process privilege claims. However, the Bureau has
included this email chain among the 289 privileged documents submitted to Your Honor with this
letter.
                                                   2
         Case 3:17-cv-00101-RDM Document 225 Filed 02/15/19 Page 3 of 10



        Category 48 contains a draft of a memorandum to former Director Cordray recommending
publication of a report titled “Midyear Update on Student Loan Complaints.” Upon Mr. Cordray’s
approval, the Bureau published this report on August 18, 2016. Recommendations for official action
made to the leader of a federal agency are clearly pre-decisional and deliberative. See, e.g., Com. of
Pa., Dept. of Pub. Welfare v. U.S. Dept. of Health and Human Servs., 623 F. Supp. 301, 306 (M.D.
Pa. 1985) (“The coverage of the exemption thus extends to “recommendations, draft documents,
proposals …”) (quoting Coastal States Gas Corp. v. Dep’t of Energy, 617 F.2d 854, 866 (D.C. Cir.
1980)).

        Categories 71, 74, and 75 contain inter-agency communications between representatives of
ED and the Bureau regarding the development, drafting, or publication of three of the fourteen
published “rules, regulations, and guidance” documents that Defendants claim are relevant to this
case: (1) the Bureau’s Payback Playbook, versions of which were published on April 28, 2016 and
January 13, 2017; (2) the Bureau’s report titled “Student Loan Servicing: Analysis of Public Input
and Recommendations for Reform” published on September 2015; and (3) an inter-agency
document titled “Joint Statement of Principles on Student Loan Servicing” published by the Bureau,
the Department of Education, and the Department of Treasury on September 29, 2015. See Doc. 72,
at 3-5. The cases supporting the Bureau’s privilege assertions over the documents in these
categories are described in the Bureau’s February 11, 2018 letter (Doc. 207) in relation to
Categories 72 and 79.

       Category 73 contains documents that relate to the drafting of an official document published
by the Bureau. The cases supporting the Bureau’s privilege assertions over the documents in this
category are described in the Bureau’s February 11, 2018 letter in relation to Categories 72 and 79.

        Category 81 contains communications and documents relating to the drafting of various
public relations materials associated with the release of ED’s July 20, 2016 policy memorandum
titled “Policy Direction on Federal Student Loan Servicing” including draft Q&As to assist former
Director Cordray and the former Student Loan Ombudsman in responding to questions from the
media regarding the policy memorandum during a press event and drafts of remarks for former
Director Cordray to use at a roundtable event regarding the policy memorandum. Drafts of public
relations materials, and related communications, are properly withheld under the deliberative
process privilege. As the U.S. District Court for the District of Columbia has explained: “A draft of
a public relations document and e-mails regarding its content are clearly predecisional and
deliberative” because “internal deliberations on how best to present the issues to be discussed to the
public” are “matters of public-relations policy within the privilege.” ICM Registry, LLC v. U.S.
Dep’t of Commerce, 538 F. Supp. 2d 130, 137 (D.D.C. 2008).

        In many other cases, courts have reached the same conclusion. See, e.g., Judicial Watch, Inc.
v. U.S. Dep’t of Homeland Sec., 880 F. Supp. 2d 105, 112 (D.D.C. 2012) (“[C]ourts have routinely
found that drafts and discussions relating to how to respond to press inquiries are covered by the
deliberative process privilege … The documents at issue here, including drafts and communications
relating to press inquiries, are predecisional to the agency’s determination of how to present its
policy in the press.”); Ford Motor Co. v. United States, 94 Fed. Cl. 211, 223-24 (2010) (denying
motion to compel production of draft press releases and related correspondence because
“deliberations regarding public relations policy are deliberations about policy”) (quotation omitted);
Gen. Motors Corp. v. United States, 2009 WL 5171806, at *8-9 (E.D. Mich. Dec. 23, 2009)
(holding that “drafts of or communications regarding [a] press release” were protected by the
                                                  3
         Case 3:17-cv-00101-RDM Document 225 Filed 02/15/19 Page 4 of 10



privilege); Sierra Club v. Dep’t of Interior, 384 F. Supp. 2d 1, 22 (D.D.C. 2004) (“DOI asserts that
this document ‘shows the development of the Department’s policy regarding how to present its
positions on ANWR,’ and, as a draft, is predecisional to the Department's final positions. The Court
agrees.”); Judicial Watch, Inc. v. Dep’t of Justice, 800 F. Supp. 2d 202 (D.D.C. 2011) (“records
prepared to brief DOJ senior leadership in response to … media inquiries” are protected by the
privilege); Am. Ctr. for Law and Justice v. Dep’t of Justice, 325 F. Supp. 3d 162, 174 (D.D.C. 2018)
(“[T]alking points remain protected … regardless of whether the official ultimately sticks to the
script or decides to extemporize”).

                                         *      *        *
      If Your Honor has any questions regarding any of the enclosed materials, the Bureau would
welcome the opportunity to address those questions at a forthcoming teleconference or in writing.
                                                     Respectfully submitted,
                                                     /s/ Nicholas Jabbour




                                                 4
         Case 3:17-cv-00101-RDM Document 225 Filed 02/15/19 Page 5 of 10



                                             APPENDIX A
Category 35

Description: Confidential pre-decisional and deliberative communications and documents relating
to an inter-agency collaborative process between the Bureau and the Department of Education to
consider, develop, and potentially pursue policies or strategies to address problems and other issues
relating to student loan credit reporting; communications reflect Bureau staff’s reactions and
impressions of a particular consumer complaint as part of the Bureau’s effort to identify and analyze
issues, problems, or failures in the student loan credit reporting market to assist the Department of
Education in developing or pursuing potential courses of action to address such issues, problems, or
failures, including the provision of technical assistance and other recommendations by the Bureau’s
Office for Students to the Department of Education in connection with the Department of
Education’s consideration of whether to develop and issue public guidance regarding student loan
credit reporting; communications and documents preceded any final decisions by the Department of
Education regarding what, if any, policies and strategies to adopt or pursue regarding student loan
credit reporting.

Privileges: Deliberative Process Privilege


Category 42

Description: Confidential pre-decisional and deliberative communications and documents relating
to the drafting and submission of briefing materials to former Director Richard Cordray regarding a
July 30, 2014 meeting between the former Director and Navient’s CEO, including draft and final
versions of a memorandum presented to the former Director and related communications containing
selections or summaries of facts and issues deemed pertinent to the meeting and recommended
discussion points for the meeting in connection with the process of preparing the former Director
for the meeting; purpose of communications and documents was to bring former Director Cordray
up to speed on Bureau and other state and federal government activity relevant to the meetings, to
select and distill the facts deemed most relevant to the Director’s participation in the meetings, and
to suggest key discussion points for the Director to raise during the meetings; briefing materials
formed part of an analysis or discussion that was considered as part of Director Cordray’s
anticipated participation in the meetings but did not result in a specific decision, were advisory only,
and were prepared by subordinates who lacked authority to make final decisions on these topics or
direct Director Cordray’s actions.

Privileges: Deliberative Process Privilege


Category 43

Description: Confidential pre-decisional and deliberative communications and documents relating
to the drafting and submission of briefing materials to former Director Richard Cordray regarding a
September 12, 2014 call between the former Director and Navient’s CEO, including draft and final
versions of a memorandum presented to the former Director and related communications containing
selections or summaries of facts and issues deemed pertinent to the call and recommendations
                                                   5
         Case 3:17-cv-00101-RDM Document 225 Filed 02/15/19 Page 6 of 10



regarding potential topics for the call in connection with the process of preparing the former
Director for the call; purpose of communications and documents was to bring former Director
Cordray up to speed on Bureau and other state and federal government activity relevant to the
meetings, to select and distill the facts deemed most relevant to the Director’s participation in the
meetings, and to suggest key discussion points for the Director to raise during the meetings; briefing
materials formed part of an analysis or discussion that was considered as part of Director Cordray’s
anticipated participation in the meetings but did not result in a specific decision, were advisory only,
and were prepared by subordinates who lacked authority to make final decisions on these topics or
direct Director Cordray’s actions.

Privileges: Deliberative Process Privilege


Category 48

Description: Confidential pre-decisional and deliberative communications and documents relating
to the drafting and submission of a recommendation memorandum to former Director Richard
Cordray regarding the Bureau’s report titled “2016 Midyear Complaint Update” (published on
August 18, 2016), including draft and final versions of a memorandum presented to the former
Director regarding the report and related communications; purpose of communications and
documents was to make recommendations to the Director and assist him in deciding whether and
how to present to the public the Bureau’s analyses, policies, and recommendations regarding the
student loan market; communications and documents preceded decisions by the Director about the
finalization and publication of the report.

Privileges: Deliberative Process Privilege


Category 71

Description: Confidential pre-decisional and deliberative communications and documents prepared
by or shared among personnel in the Bureau’s Office for Students, personnel in the Department of
Education, personnel in the Department of Treasury, and/or personnel in the Executive Office of the
President relating to the development and drafting of the Bureau’s “Payback Playbook,” including
drafts of the Payback Playbook, drafts of documents related to the Payback Playbook that were
released with the Payback Playbook on April 28, 2016 or January 13, 2017, and related
communications; purpose of communications and documents was to obtain, provide, or discuss
feedback, comments, recommendations, or suggestions from personnel in the Department of
Education regarding the content of the Payback Playbook or related documents in connection with
the process of developing recommendations to former Director Richard Cordray regarding the
content and publication of the Payback Playbook; drafts of the Payback Playbook and drafts of
related documents contain or reflect non-final recommendations, suggestions, or views of Bureau
personnel regarding the content of such documents in connection with the aforementioned process;
communications and documents preceded final decisions regarding the content or publication of the
Payback Playbook.

Privileges: Deliberative Process Privilege

                                                   6
         Case 3:17-cv-00101-RDM Document 225 Filed 02/15/19 Page 7 of 10




Category 73

Description: Confidential pre-decisional and deliberative drafts of the Bureau’s May 14, 2015
Request for Information concerning student loan servicing prepared by personnel in the Bureau’s
Office for Students (“RFI”); drafts were sent to personnel in the Department of Education for the
purpose of obtaining feedback or comments from personnel in the Department of Education
regarding the content of the RFI in connection with the process of developing recommendations to
former Director Richard Cordray regarding the content of the RFI; drafts preceded final decisions
regarding the content of the RFI.

Privileges: Deliberative Process Privilege


Category 74

Description: Confidential pre-decisional and deliberative communications and documents prepared
by or shared among personnel in the Bureau’s Office for Students, personnel in the Department of
Education, personnel in the Department of Treasury, and/or personnel in the Executive Office of the
President relating to the development, drafting, or publication of the September 2015 report titled
“Student Loan Servicing: Analysis of Public Input and Recommendations for Reform,” including
drafts of the report and related communications; purpose of communications and documents was to
obtain, provide, or discuss feedback, comments, recommendations, or suggestions from personnel
in the aforementioned federal agencies or offices regarding the content of the report in connection
with the process of developing recommendations to former Director Richard Cordray regarding the
content and publication of the report; drafts of the report reflect non-final recommendations,
suggestions, or views of Bureau personnel regarding the content of the report; communications and
documents preceded final decisions regarding the content or publication of the report.

Privileges: Deliberative Process Privilege


Category 75

Description: Confidential pre-decisional and deliberative communications and documents prepared
by or shared among personnel in the Bureau’s Office for Students, personnel in other divisions of
the Bureau, personnel in the Department of Education, personnel in the Department of Treasury,
and/or personnel in the Executive Office of the President relating to the drafting, development, or
publication of the “Joint Statement of Principles on Student Loan Servicing” issued by the Bureau,
the Department of Education, and the Department of Treasury on September 29, 2015, including
drafts of the Joint Statement of Principles and related communications and documents; purpose of
communications and documents was to obtain, provide, or discuss feedback, comments, reactions,
recommendations, or suggestions from personnel in the aforementioned federal agencies or offices
regarding the content of the Joint Statement of Principles in connection with the process of
developing recommendations to former Director Cordray and leadership at other federal agencies
regarding the content and publication of the Joint Statement of Principles; communications and

                                                 7
         Case 3:17-cv-00101-RDM Document 225 Filed 02/15/19 Page 8 of 10



documents contain or reflect non-final analyses, reactions, recommendations, suggestions, or views
of personnel in the aforementioned federal agencies or offices in connection with the
aforementioned process; communications and documents preceded final decisions regarding the
content and publication of the Joint Statement of Principles.

Privileges: Deliberative Process Privilege


Category 81

Description: Confidential pre-decisional and deliberative communications and documents prepared
by or shared among personnel in the Bureau, personnel in the Department of Education, and/or
personnel in the Department of Treasury relating to the drafting of public relations materials
relating to the release of the July 20, 2016 Memorandum from Ted Mitchell to James Runcie
regarding “Policy Direction on Federal Student Loan Servicing,” including drafts of Q&As for
press, a draft of remarks from former Director Richard Cordray, and related communications;
purpose of the communications and documents was to develop, obtain, provide, or discuss opinions,
recommendations, suggestions, or views of personnel in the Bureau and other federal agencies or
offices regarding the content of the press materials in connection with the process of determining
how to present the agencies’ policies or positions regarding student loan servicing to the public;
communications and documents contain or reflect non-final analyses, reactions, recommendations,
suggestions, or views of personnel in the aforementioned federal agencies or offices in connection
with the aforementioned process; communications and documents preceded final decisions
regarding the content and release of the press materials.

Privileges: Deliberative Process Privilege




                                                8
         Case 3:17-cv-00101-RDM Document 225 Filed 02/15/19 Page 9 of 10



                                           APPENDIX B

NEW CATEGORIES:

Category 110

Description: Confidential communications and attached document sent to or from an attorney in the
Bureau’s Office of Supervision for the purpose of obtaining or providing legal advice to Bureau
examiners regarding the issues to be covered in a supervisory examination of an entity unrelated to
Defendants and the drafting of information requests to be issued to that entity.

Privileges: Attorney-Client Privilege

Documents Withheld or Redacted: CFPB-NAV-0057310.0001; CFPB-NAV-0057311.0001


Category 111

Description: Confidential communications involving attorneys in the Bureau’s Office of
Enforcement for the purpose of developing and providing legal advice regarding the drafting and
publication of a proposed communication to representatives of the Department of Education.

Privileges: Attorney-Client Privilege

Documents Withheld or Redacted: CFPB-NAV-0057239.0001


PREVIOUS CATEGORIES:

Category 76

Description: Confidential communications and document exchanged for the purpose of obtaining or
providing legal advice from attorney in the Department of Education relating to the drafting of the
“Joint Statement of Principles on Student Loan Servicing” issued by the Bureau, the Department of
Education, and the Department of Treasury on September 29, 2015; communications reflect sharing
of information relating to and in furtherance of common interests relating to student loan servicing.

Privileges: Attorney-Client Privilege, Common Interest Privilege


Category 77

Description: Confidential communications and document reflecting legal advice by attorney in the
Department of Treasury regarding the content of the “Joint Statement of Principles on Student Loan
Servicing” issued by the Bureau, the Department of Education, and the Department of Treasury on
September 29, 2015; purpose of communications and document was to provide legal advice to
personnel in the aforementioned federal agencies relating to the drafting of the Joint Statement;
                                                  9
        Case 3:17-cv-00101-RDM Document 225 Filed 02/15/19 Page 10 of 10



communications reflect sharing of information relating to and in furtherance of common interests
relating to student loan servicing.

Privileges: Attorney-Client Privilege, Common Interest Privilege


Category 78

Description: Confidential communications reflecting legal advice by attorney in the Bureau’s Legal
Division regarding the publication of the “Joint Statement of Principles on Student Loan Servicing”
issued by the Bureau, the Department of Education, and the Department of Treasury on September
29, 2015; purpose of communication was to provide legal advice to personnel in the aforementioned
federal agencies relating to the drafting of the Joint Statement of Principles; communications reflect
sharing of information relating to and in furtherance of common interests relating to student loan
servicing.

Privileges: Attorney-Client Privilege, Common Interest Privilege


Category 82

Description: Confidential communications involving attorneys in the Bureau’s Legal Division
and/or the Bureau’s Office of Supervision Policy for the purpose of obtaining or providing legal
advice regarding the drafting of public relations materials relating to the July 20, 2016
Memorandum from Ted Mitchell to James Runcie regarding “Policy Direction on Federal Student
Loan Servicing.”

Privileges: Attorney-Client Privilege




                                                 10
